Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-31 and 34-37 are pending. Claims 1-13 and 22-31 are withdrawn.
 Claims 14-21 and 34-37 are under examination.

Allowable Subject Matter

Claims 14-21 and 34-37 are allowed.  Applicants’ remarks are deemed persuasive. The prior art does not teach or fairly suggest the claimed combination of structural features in the context of the claimed system.
This application is in condition for allowance except for the presence of claims 1-13 and 22-31 directed to inventions non-elected with traverse in the reply filed on 07 June 2019. 
 	Regarding the nonelected inventions:
The restriction requirement mailed 18 April 2019 is considered proper because the pending claims all share the common technical feature of a device comprising a substrate comprising a plurality of microwells. This feature is not considered special as Collins et al. disclose such a device wherein the device also manipulates droplets (e.g. throughout the Collins reference and especially para 0117-0127, pg. 10-11; Fig.27-29, US20140248621).
 	Therefore, claims directed to nonelected inventions must include all the limitations of an allowable product/apparatus claim to be rejoined. See MPEP § 821.04.
TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claims 1-13 and 22-31 directed to non-elected inventions.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639